Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00441-CV

             IN THE INTEREST OF D.M.A., L.G.S., K.D.T., and M.A., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01981
                      Honorable Charles E. Montemayor, Judge Presiding

        BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE
                               VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s Final Order in Suit
Affecting the Parent-Child Relationship and Order of Termination is AFFIRMED. Costs of appeal
are taxed against the party who incurred them. See TEX. R. APP. P. 43.4.

       SIGNED February 2, 2022.


                                                 _____________________________
                                                 Lori I. Valenzuela, Justice